Citation Nr: 0030597	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-51 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including the hips and knees, claimed as 
secondary to service-connected residuals of a fracture of the 
fifth sacrococcygeal vertebra.

2.  Entitlement to an increased rating for residuals of a 
fracture of the fifth sacrococcygeal vertebra, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1941 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  In a decision of October 1996, the RO denied service 
connection for a right hip disorder and a bilateral knee 
disorder, and confirmed a previously assigned 10 percent 
disability rating for residuals of a fracture of the fifth 
sacrococcygeal vertebra.  In a decision of February 1997, the 
RO denied service connection for arthritis of multiple 
joints, including the hips and knees.

In a decision of October 1999, the Board found that the claim 
for service connection for arthritis of multiple joints was 
well-grounded, and remanded that issue for further 
development of evidence.  The requested development has been 
completed, and the claim has been returned to the Board for 
further appellate review.  


REMAND

The Board finds that further assistance to the veteran is 
required with the development of evidence pertaining to the 
issues on appeal.  In a statement in support of claim dated 
in August 1999, the veteran reported that he was receiving 
treatment for arthritis of the spine from a Dr. Weikhert at 
the St. Joseph Hospital, West Lake, St. Louis, Missouri.  The 
Board notes that the records from such treatment may contain 
information which is relevant to the issues on appeal.  
Significantly, however, the evidence has not been presented 
or secured.  

The Board also notes that there have been recent changes in 
the law which may affect the veteran's claims.  The changes 
pertain to development of evidence and notice which must be 
provided to the veteran.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
has not yet had an opportunity to consider the veteran's 
claims under these new laws.  

Accordingly, to ensure full compliance with evidentiary and 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any disorder 
related to the issues on appeal.  After 
securing the necessary release, the RO 
should obtain these records, including 
records from Dr. Weikhert at the St. 
Joseph Hospital, West Lake, St. Louis, 
Missouri.

3.  Upon completion of the foregoing 
development, the RO should again review 
the record and determine whether the 
appellant's claims may now be granted.  
The RO should ensure that all provisions 
pertaining to development of evidence and 
notice to the veteran contained in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been met.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
evidentiary and procedural development, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


